 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 1 of 29 PageID: 626



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 CRISTIAN A.R., et al.,

                       Petitioners,
                                                               Civil Action No. 20-3600
                v.
                                                                       OPINION
 THOMAS DECKER, et al.,

                        Respondents.


ARLEO, UNITED STATES DISTRICT JUDGE

       Petitioners Cristian A.R., Fedor B., Santiago C.C., Noe C.M., and Alvaro N.M.

(collectively, “Petitioners”) are individuals in the custody of the United States Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement (“ICE”) who are detained

at facilities in New Jersey under ICE’s discretionary authority pursuant to 8 U.S.C. § 1226(a). On

April 6, 2020, Petitioners filed an Amended Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 and an Emergency Motion for Temporary Restraining Order (“TRO”) under Federal Rule

of Civil Procedure 65, requesting the Court order their immediate release from detention based on

their vulnerability to severe illness or death if they contract the novel coronavirus disease 2019

(“COVID-19”). ECF Nos. 12 (the “Petition”) & 13. Respondents oppose the Motion. ECF

No. 20. Having reviewed the Petition and the parties’ submissions, heard oral argument, and

examined the applicable law, the Court grants Petitioners’ TRO and orders Respondents to

immediately release Petitioners subject to the conditions set forth below.




                                                 1
    Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 2 of 29 PageID: 627



I.      FACTUAL BACKGROUND

        A.      COVID-19

        The international community is in the grips of a rapidly-evolving health crisis. On March

11, 2020, the World Health Organization classified COVID-19 as a global pandemic, anticipating

that “the number of cases, the number of deaths, and the number of affected countries” would

increase.1 Around that time, the United States had reported only seventy confirmed cases of

COVID-19.2 As of the date of this writing, that number has since risen to over 492,416, and the

virus has taken a total of 18,559 lives nationally.3 New York and New Jersey have the greatest

number of infections and deaths in the nation. Just yesterday alone, Saturday, April 11, 2020, New

Jersey reported 3,599 new confirmed cases and 251 new deaths.4 Bergen County and Hudson

County, where Petitioners are detained, are the epicenter of the virus in New Jersey.

        According to the Centers for Disease Control and Prevention (the “CDC”), COVID-19

spreads “mainly from person-to-person” between those “who are in close contact with one another

(within about 6 feet)” and from contact with contaminated surfaces.5 The most common symptoms

of COVID-19 include fever, cough, and shortness of breath, but one need not present any

symptoms to have the virus or be contagious.6 Certain individuals are at higher risk for severe


1
 World Health Org., WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 – March 2020
(Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020.
2
    Coronavirus in the U.S.: Latest Map and Case Count, THE NEW YORK                                   TIMES,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last visited Apr. 12, 2020).
3
  Ctrs. for Disease Control and Prevention, Cases in U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/cases-in-us.html (last visited Apr. 12, 2020).
4
 Presently New Jersey has 61,850 confirmed cases and 2,350 deaths. COVID-19 Information Hub, STATE OF NEW
JERSEY, https://covid19.nj.gov/#live-updates (last visited April 12, 2020).
5
  Ctrs. for Disease Control and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/how-covid-spreads.html (last visited Apr. 12, 2020).
6
 Id.; Ctrs. for Disease Control and Prevention, Symptoms of Coronavirus, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last visited Apr. 12, 2020).


                                                      2
     Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 3 of 29 PageID: 628



illness or death if they contract COVID-19. Among them are persons who are “older,” are

immunocompromised, or who have underlying health issues like asthma, chronic lung disease,

HIV, heart conditions, diabetes, chronic kidney disease, and liver disease.7 There is presently no

vaccine to prevent COVID-19 infections.8 In addition, testing is insufficient, especially in New

Jersey, which ranks second in the country for confirmed cases but “19th in testing per capita.”9

The CDC and health experts thus emphasize the importance of “social distancing” (i.e. staying at

least six feet apart), regularly disinfecting “high touch” surfaces, and wearing cloth face covering

to curtail the spread of the virus.10

           Ultimately, “[t]he best way to prevent illness is to avoid being exposed to this virus.”11 But

in truth, avoiding exposure to COVID-19 is impossible for most detainees and inmates. The

Declaration of Robert B. Greifinger, M.D., attached to Petitioners’ motion, provides a glimpse into

that reality. Dr. Greifinger has “worked in health care for prisoners for more than 30 years” and

has served as an independent consultant on prison and jail health care for several government

agencies, including DHS. Greifinger Decl. ¶¶ 1-2, ECF No. 13.1. He describes the conditions that

make detention facilities particularly susceptible to COVID-spread: the centers are “enclosed” and

crowded environments; detainees are placed in “closed quarters” and share toilets, sinks, and

showers “without disinfection between use”; “[s]taff arrive and leave on a shift basis”; and many



7
   Ctrs. for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited Apr. 12,
2020).
8
  Ctrs. for Disease Control and Prevention, Prevent Getting Sick, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/index.html (last visited Apr. 12, 2020).
9
 N.J. Says It’s Leading the Way in Coronavirus Testing. The Data Tells a Different Story, NJ.COM (Mar. 29, 2020),
https://www.nj.com/coronavirus/2020/03/nj-says-its-leading-the-way-in-coronavirus-testing-the-data-tells-a-
different-story.html.
10
     Ctrs. for Disease Control and Prevention, supra note 8.
11
     Id.



                                                               3
     Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 4 of 29 PageID: 629



facilities “lack adequate medical care infrastructure,” like full-time, on-site physicians. Id. ¶ 10.

The CDC has similarly explained that, among other things, the crowded and fluid nature of

detention facilities, the inadequate hygienic supplies, and the limited options for medical isolation

present “unique challenges for control of COVID-19 transmission among incarcerated/detained

persons, staff, and visitors.” See CDC March 2020 Interim Guidance (“CDC Interim Guidance”)

at 2, ECF No. 20.1. Consequently, practicing social distancing and ensuring proper hygiene to

minimize the risk of infection are exceedingly difficult. Detainees who meet the CDC’s criteria

for “higher risk” are the most vulnerable to a detention facility’s shortcomings. See Greifinger

Decl. ¶ 5 (observing that “preliminary data from China” indicates that “20% of people in high risk

categories who contract COVID-19 have died”).

         The COVID-19 pandemic’s effect on our immigration system stretches beyond the

country’s detention centers. On March 18, 2020, the Executive Office of Immigration Review

(“EOIR”) postponed all non-detained hearings scheduled through May 1.12 Immigration courts

have closed intermittently across the country.13 On March 27, 2020, soon after experiencing a

one-day closure due to a confirmed COVID-19 case, the Varick Immigration Court in New York

moved all of its cases to an adjudication center in Fort Worth, Texas, which were scheduled to be

brought before immigration judges (“IJs”) in remote hearings. See Status Report, Jovel v. Decker,

20-cv-308 (S.D.N.Y. Apr. 3, 2020) (the “Jovel Status Report”) at 2, Haas Decl., Ex. 3, ECF No.

22.6.    Since transitioning remotely to Fort Worth, New York-area attorneys have reported

administrative and operational setbacks, including IJs not receiving evidentiary submissions or




12
   U.S. Dep’t of Justice, EOIR Status During Coronavirus Pandemic, https://www.justice.gov/eoir/eoir-operational-
status-during-coronavirus-pandemic (last visited Apr. 12, 2020).
13
 The EOIR has used Twitter to notify the public of court closures. See generally @DOJEOIR, TWITTER (last visited
Apr. 12, 2020).


                                                       4
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 5 of 29 PageID: 630



having case files, attorneys being unable to secure clients’ appearances due to detention facility

“lockdowns,” and unexpected hearing cancellations. See, e.g., Jovel Status Report at 2-4; Status

Update, Aguilar Garcia v. Decker, 20-cv-1689 (D.N.J. Apr. 7, 2020) at 1, Haas Decl., Ex. 4.

Equally concerning, it appears that bond offices in Newark, New Jersey and New York City have

closed, limiting access for a detainee’s family to secure bond in the event an IJ grants release. See

Arcia-Quijano Decl. ¶ 17, ECF No. 22.5.

       It is during this unprecedented and troubling time, riddled with uncertainty, that Petitioners

bring the instant motion.

       B.      Petitioners’ Pre-Existing Medical Conditions

       Petitioners are presently subject to immigration removal proceedings at the Varick

Immigration Court and detained at ICE’s discretion under 8 U.S.C. § 1226(a) at either the Hudson

County Correctional Facility (“Hudson County Facility”) or the Bergen County Correctional

Facility (“Bergen County Facility,” or together with the Hudson County Facility, the “Facilities”)

in New Jersey. Petition ¶¶ 1, 6-10. As described below, each Petitioner suffers from pre-existing

medical conditions that no one disputes heighten their risk for serious health consequences if they

contract COVID-19. See id.

               i.      Cristian A.R.

       Cristian A.R. is thirty-three years old and has been detained at the Hudson County Facility

since January 2020. Petition ¶ 6; Kim Decl. ¶¶ 2, 4, ECF No. 13.2. He has hypertension and Type

2 diabetes for which he has been prescribed daily medication and insulin shots. Kim Decl. ¶ 7.

He submits that, while detained at the Hudson County Facility, he has had at least eleven blood

sugar level readings over the American Diabetes Association’s recommended range for




                                                 5
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 6 of 29 PageID: 631



nonpregnant diabetic individuals. Id. ¶¶ 7-8. He has recently experienced “extremely painful

headaches and partial face paralysis.” Id. ¶ 9.

               ii.     Fedor B.

       Fedor B. is a thirty-five-year-old Russian national who has been detained at the Bergen

County Facility since December 3, 2020. Petition ¶ 7; Ostolaza Decl. ¶ 4, ECF No. 13.3;

Eisenzweig Decl. ¶ 1, ECF No. 22.3. He applied for asylum upon entering the United States on a

visa three years ago, and before his detention, lived in New York City. Ostolaza Decl. ¶ 4. Fedor

B. suffers from a number of ailments, including “asthma, high blood pressure, chronic hepatitis B,

acute prostatitis (deep infection of the prostate), and post-operative complications of hemorrhoid

surgery.” Id. ¶ 5. Of those conditions, his prostatitis is “so severe that it was [] not responding to

multiple courses of antibiotics.” Id. In addition, he has “constant pain, intermittent bleeding due

to hemorrhoids, and frequent urination” and a weakened immune system. Id.

               iii.    Santiago C.C.

       Santiago C.C. is a thirty-six-year-old Ecuadorian national who has been detained at the

Bergen County Facility since February 2020. Petition ¶ 7; Ostolaza Decl. ¶ 9. Santiago C.C. has

had hypertension for the past six years and has kidney stones. Ostolaza Decl. ¶ 10. He recently

received treatment from an external clinic, where a physician “prescribed him pain medication and

recommended that he receive surgery for the kidney stones.” Id.

               iv.     Noe C.M.

       Noe C.M. is forty years old and has been detained at the Bergen County Facility since

August 5, 2019. Petition ¶ 9; Kim Decl. ¶ 11. He was recently diagnosed with Bell’s Palsy for

which he was prescribed Prednisone, “an oral steroid” that purportedly suppresses his immune

system. Petition ¶ 9; Kim Decl. ¶ 16. A doctor informed Noe C.M. that “he had experienced




                                                  6
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 7 of 29 PageID: 632



symptoms of a stroke” from stress and that his condition “would take about 6 months to a year to

recover.” Gordillo Decl. ¶ 6, ECF No. 22.2. Since then, “the numbing on his face has not stopped.”

Id. ¶ 8. In late March of this year, Noe C.M. “started getting a fever and nose bleeds,” which

persisted into early April. Id. ¶¶ 7-8.

               v.      Alvaro N.M.

       Alvaro N.M. is fifty-nine years old and has been detained at the Hudson County Facility

since March 2019. Petition ¶ 10; Kim Decl. ¶¶ 18-19. About five years ago, Alvaro N.M. had a

heart attack. Petition ¶ 10; Kim Decl. ¶ 22. He suffers from Type 2 diabetes, hypertension, and

high cholesterol for which he has been prescribed daily medication and insulin injections. Id.

While detained at the Hudson County Facility, Alvaro N.M.’s “blood sugar has been higher than

normal” and he has “felt that his condition is deteriorating.” Durkin Decl. ¶¶ 4-5, ECF No. 22.4.

       C.      The Hudson and Bergen County Facilities’ COVID-19 Prevention and
               Management Measures

       It is undisputed that COVID-19 is spreading quickly through the Bergen and Hudson

County Facilities. Bergen County Warden Steven Ahrendt indicated that as of 9:00 a.m. on April

8, 2020, two ICE detainees, one inmate, and sixteen corrections officers have tested positive for

the virus and six ICE detainees, and eleven inmates are suspected of having contracted the virus.

Ahrendt Decl. ¶ 9.M., ECF No. 20.4. The numbers of those infected at the Hudson County Facility

are even more grim. According to Director Ron Edwards, as of 5:00 p.m. on April 6, 2020, two

ICE detainees, twenty-four county and federal inmates, and fifty-eight staff members have tested

positive for COVID-19. Edwards Decl. ¶ 19, ECF No. 20.5. One corrections officer and two

nurses have died. Id. Neither Facility provides even an estimate of suspected positive cases, due

in part, to lack of testing. Based on recent guidance, reports, and observations, describing the




                                                7
     Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 8 of 29 PageID: 633



particular vulnerabilities of detention and correctional centers for COVID-19 outbreak, the number

of suspected and confirmed cases and casualties is certain to rise.14

         Respondents maintain that the Facilities have implemented “preventative measures against

the spread of COVID-19” and “ICE has implemented procedures and protocol to protect the

detainees and staff in its care at [the Facilities.]” Gov. Br. at 22, 24, ECF No. 20. Based on a

review of the certifications submitted by the Warden Ahrendt and Director Edwards, it appears

that, for purposes of this opinion, those measures are best explained in two categories: external

prevention and internal prevention and management.

                 i.       External Prevention

         The Facilities have taken precautions to mitigate the risk of COVID-19 exposure arising

from external influences. The Bergen County Facility has indefinitely suspended all ICE detainee

intakes and screens new county inmates, staff members, and vendors for the virus. Ahrendt

Decl. ¶¶ 9.A., 9.B., 9.D. The Hudson County Facility is still accepting ICE detainees, with

exceptions, and detainees, inmates, vendors, and staff are subject to medical evaluations before

entering the Facility. Edwards Decl. ¶¶ 12.B.i., 12.B.ii., 12.B.vii. Both Facilities have suspended

all social visitations and tours, and only “no-contact” visits and telephone conferences are

permitted with attorneys. Ahrendt Decl. ¶ 9.C; Edwards Decl. ¶¶ 12.D.i, 12.H.-J.




14
  See CDC Interim Guidance at 2 (listing the “components” that “present[] unique challenges for control of COVID-
19 transmission among incarcerated/detained persons, staff, and visitors”); see also Greifinger Decl. ¶¶ 4, 13
(explaining that once it is introduced, COVID-19 “spreads like wildfire” through detention facilities, and noting the
“severe lack of testing capacity nationwide”); Timothy Williams, et. al., ‘Jails are Petri Dishes’: Inmates Freed as
the     Virus     Spreads        Behind   Bars,    THE      NEW       YORK        TIMES      (Mar.     30,     2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html (describing the “rapid spread” of COVID-19
across United States jails and prisons).



                                                         8
     Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 9 of 29 PageID: 634



                  ii.      Internal Prevention and Management

         In addition to their efforts at preventing exposure from external factors, the Facilities have

taken affirmative steps to lessen the risk of COVID-19 exposure and transmission within the jails.

                           1.       Social Distancing and Cleaning

         At the Bergen County Facility, all detainees must remain in their cells at all times, “except

for a thirty-minute period each day when they are permitted to exit the cell area.” Ahrendt Decl.

¶ 9.E. To promote social distancing, during that thirty-minute period, “only four inmates/detainees

are permitted to leave the cell area” where they have “2643 square feet of space” for recreational

use and showering. Id. Detainees and inmates have meals inside their cells to avoid congregating.

Id. ¶ 9.K. With respect to cleaning and hygiene, “[a]ll housing units are sanitized no less than four

times per day.”15 Id. Respondents also indicate that “[t]he Facility provides disinfectant spray,

hand sanitizer, and soap in every housing unit,” id., but do not claim that the detainees have access

to those cleaning and hygienic supplies. To the contrary, as discussed infra, detainees complain

that they have little, if any, access to basic hygiene products and no access to cleaning supplies.

         The Hudson County Facility has implemented a “[r]estrictive schedule,” permitting one

“tier . . . out in the morning and the other portion . . . out in the afternoon, rotating daily.” Edwards

Decl. ¶ 11. As a social distancing measure, beginning on March 21, 2020, the “recreation period”

is now staggered to permit only two “inmates/detainees” to leave their cells for a thirty-minute

recreational-use period.         Id. ¶ 12.K.       Detainees have meals inside their cells to prevent

congregation. See id. ¶¶ 12.E, 13.E. With respect to cleaning and hygiene, the Hudson County

Facility “lock[s] down” each housing unit in between shifts for cleaning and sanitization, which



15
  Based on this cleaning schedule and the number of persons in the shared spaces every thirty minutes, it follows that
close to fifty inmates and detainees pass through common areas, potentially coming into contact with contaminated
surfaces before they are routinely cleaned.


                                                          9
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 10 of 29 PageID: 635



occurs, at a minimum, three times per day. See id. ¶¶ 11, 12.E.16 The Hudson County Facility

also reports that it cleans the recreation areas “constantly” each day, id. ¶ 12.K, but does not state

when, how often, and what that cleaning entails. It has provided its staff with Personal Protective

Equipment (“PPE”). Id. ¶ 13.C. See id. ¶ 12.D.iv.

                           2.       Medical Response, Quarantine, and Isolation

         Both Facilities follow nearly identical isolation and quarantine protocols for confirmed and

suspected cases of COVID-19. Confirmed cases that do not require hospitalization are isolated in

a designated area. Ahrendt Decl. ¶ 9.H.; Edwards Decl. ¶ 15. Symptomatic inmates or detainees

who are awaiting test results are quarantined. Ahrendt Decl. ¶ 9.H.; Edwards Decl. ¶ 16. Finally,

those who are asymptomatic but “have had a known exposure” to a confirmed COVID-19 case are

“cohorted” together with restrictive movement for fourteen-day period. Ahrendt Decl. ¶ 9.I.;

Edwards Decl. ¶ 17. Cohorting ends if no new COVID-19 case develops within that period. Id.

         Each Facility also has an on-site physician who is on-call 24/7 for emergencies. Ahrendt

Decl. ¶ 7; Edwards Decl. ¶ 7. Detainees and inmates at the Facilities are able to make daily sick

calls to on-site medical staff. Ahrendt Decl. ¶ 9.G.; Edwards ¶ 12.D.iii. If detainees or inmates

complain of illness, medical staff evaluates them. Ahrendt Decl. ¶ 9.G.; Edwards ¶ 14. Those

who present with COVID-19 symptoms are provided a “surgical mask.” Id. The Bergen County

Facility indicates that detainees and inmates may be transported to a hospital for evaluation but

does not describe the circumstances under which that option is exercised.                      See Ahrendt Decl.




16
  Based on this cleaning schedule and the number of persons in the shared spaces every thirty minutes, it follows that
over thirty inmates and detainees pass through common areas, potentially coming into contact with contaminated
surfaces before they are routinely cleaned. Both Facilities indicate that they have provided education to inmates and
detainees and have posted informative signs on COVID-19 and best practices to prevent its transmission, see Ahrendt
Decl. ¶ 9.L.; Edwards Decl. ¶ 12.D.iii, but do not state when and how often education has been provided.


                                                         10
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 11 of 29 PageID: 636



¶ 9.G. It also does not state whether high-risk detainees like Petitioners are subject to those same

procedures, or whether the Facility makes other accommodations based on their needs.

       The Hudson County Facility uses some form of COVID-19 testing on inmates. Id. ¶ 15.

As for detainees and inmates with “underlying health conditions,” the Hudson County Facility

“[e]stablished a protocol” that includes “daily monitoring” and establishing “a plan to remove

[them] from the rest of the population if determined to be necessary” from the Facility’s “Medical

Department.” Id. ¶ 12.G.iv. No explanation of what constitutes an “underlying health condition”

or information on whether the Facility makes specific accommodations for at-risk individuals is

provided.

       D.      Petitioners’ Experiences in the Facilities

       During oral argument, the Government highlighted that the protocols implemented in the

Bergen and Hudson County Facilities are objectively better than those employed at other detention

centers. This may very well be true. Nonetheless, Petitioners’ direct experiences in the Facilities

tell a different and less optimistic story and demonstrate that despite these enhanced measures, the

Facilities are still woefully deficient in preventing exposure to and transmission of COVID-19,

particularly among vulnerable detainees. And their stories are not inconsistent with the sworn

declarations submitted by Respondents.

       Petitioners at the Bergen County Facility describe a lack of attention to their and other

detainees’ medical needs and basic hygiene. For example, Fedor B. “has been confined to his cell

for 23.5 hours each day.” Eisenzweig Decl. ¶ 4. He notes that his cell is “damp and cold” and the

water from the sink, “from which he has to drink,” appears to be “dirty[] [and] dotted with black

material.” Id. ¶ 5. These conditions “have exacerbated his allergies and asthma, and he has been

coughing frequently.” Id. Further, Fedor B. indicates that presently neither his cell nor nearby




                                                11
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 12 of 29 PageID: 637



cells have been sanitized or cleaned, and the Bergen County Facility has “refused to provide him

with any cleaning supplies that would allow him to clean his own space.” Id. ¶ 6. Consequently,

the floor of the cell “is grimy and the toilet—which is open to the cell and next to his bed—has

not been sanitized in the last two weeks.” Id. Notwithstanding his daily requests, “the jail did not

provide them with toothpaste for six days.” Id. ¶ 7. He is able to do “one small bag” worth of

laundry once per week, and for that reason, “his bedding is seldom washed.” Id. ¶ 8. He has

washed his undergarments “in a bucket in his cell, using the single bar of soap” that he was forced

to share with his cellmate. Id. To make matters worse, when that bar of soap was finished, he

requested a new one, and as of April 8, he “was still waiting for another bar.” Id. Without access

to soap, he cannot perform the simplest measure of preventing the spread of COVID-19—washing

his hands.

        With respect to his medical needs, Fedor B. reports that on one instance he waited two days

after making a sick call before a nurse responded. Id. ¶ 11. The responding nurse did not wear a

mask. Id. His requests for an asthma pump and stronger allergy medication were not met. Id.

        Fedor B. also shares his account of interactions with and exposure to others at the Bergen

County Facility. Most disturbingly, during the thirty minutes they are permitted to leave their cell,

he and his cellmate “are in contact with the occupants of another cell and several guards.” Id. ¶ 10.

He is “forced to touch” certain high-contact objects and surfaces, like showers, phones, screens,

chairs, and handles, some of which he admittedly “has seen being cleaned about three times a

day.”17 Id. He “has never seen a guard wear a mask,” but only gloves. Id. During meals, his food

is cold, sparse, and brought to him by “working detainees,” who wear gloves but not masks. Id.




17
  The Eisenzweig Declaration does not indicate which objects and areas Fedor B. has seen cleaned or when he has
seen them cleaned.


                                                      12
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 13 of 29 PageID: 638



¶ 13. He indicates that medical staff and officers have not disseminated any information or

guidance “about how to prevent the spread of the virus.” Id. ¶ 12.

        Santiago C.C. shares a similar experience at the Bergen County Facility. He states that

detainees “are using and touching the same bathroom/shower area, kitchenette area, and the phone”

outside of their cells. Arcia-Quijano Decl. ¶ 5, ECF No. 22.5. The Bergen County Facility has

not provided detainees with masks, gloves, or cleaning supplies. Id. ¶¶ 6, 8. His cell is not being

“regularly sanitized” and “no other jail staff comes to the cells to clean.” Id. ¶ 8. He and other

detainees have thus “resorted to using shampoo to clean their cells.” Id. Like Fedor B., he

indicates that laundry is done only once per week, and “[l]aundry for bedsheets has not been done

in around two weeks.” Id. ¶ 7. As a result, “he has been forced to attempt to wash them in his

cell.” Id.

        Santiago C.C. reports that the return time for detainee sick calls seeking medical attention

has been longer since the pandemic began. See id. ¶ 10. On one occasion, he waited eight hours

before he was taken to an outside clinic for stomach pain, and was later diagnosed with kidney

stones. Id. At least once, he was not given his hypertension medication. See id. ¶ 12. Nurses and

guards at the facility wear gloves but rarely, if ever, wear face masks. Id.¶¶ 11-12.

        Noe C.M., a Bergen County Facility detainee who suffers from Bell’s Palsy and has had

symptoms of a stroke, was not seen by medical personnel for days despite these conditions.

Gordillo Decl. ¶ 8. He states that only some Facility personnel wear face masks. Id. ¶ 11. He

recalls a specific instance of witnessing another detainee “collapse to the floor” and being taken

out of the facility in a stretcher to a hospital. Id. ¶ 10. In total, “he has seen about 4 detainees

taken out on stretchers and 2 detainees taken to the emergency department because they had the

virus.” Id. He states that the staff are “not ensuring that people received medical treatment for




                                                13
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 14 of 29 PageID: 639



most health issues.” Id. He indicates that the jail is “low on staff and that detainees ha[ve] limited

access to services.” Id. ¶ 9.

         At least one Petitioner detained at the Hudson County Facility raises similar concerns to

those detained at the Bergen County Facility. Alvaro N.M. states that despite the typical thirty

minutes he is permitted to leave his shared cell per day, many days he has had to wait 36 hours

before permitted to leave for that brief thirty-minute period. See Durkin Decl. ¶ 6, ECF No. 22.4.

Although he is a Type-2 diabetic, Alvaro N.M. receives his insulin at inconsistent times each day,

and often after he has eaten, causing his blood sugar to rise. Id. ¶¶ 4, 7. As a result, he has

experienced “worsening dizziness and fatigue.” Id. ¶ 7. He also indicates that he is no longer

receiving meals from a designated-diet menu, originally ordered due to his diabetes, hypertension,

and high cholesterol, and instead receives “regular meals.” Id. ¶ 8. He expressed concerns about

receiving regular meals but was told that they are “the only meal[s] available.” Id. Alvaro N.M.

has noticed that only the medical staff wear masks. See id. ¶ 9. He was given a mask on April 6,

2020 but “has never been provided with gloves or any type of sanitizing products.” Id. He has

not had his temperature taken since on or about March 31, 2020. See id. ¶ 12.

         Coupled with Petitioners’ experiences are the following facts submitted by Respondents

describing the Facilities’ intake and post-intake quarters: Petitioners share bunk-bed-style cells

with at least one other roommate, see Ahrendt Decl. ¶ 6; Edwards Decl. ¶ 10; “apart from the

beds,” there is “70.6 square feet” in the cells at the Bergen County Facility, Ahrendt Decl. ¶ 6;18

and the Hudson Facility still operates “Bullpens” of “9 inmates,” which are located in the

“Intake/Discharge area” where new detainee intakes and pre-admission medical screening of

detainees occur. See Edwards Decl. ¶¶ 12.A., 12.B.i, 12.B.v., 12 B.vi.


18
  It appears that the square footage of the cells shared by detainees at the Hudson County Facility is not included in
the Government’s response or attached declarations.


                                                         14
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 15 of 29 PageID: 640



       Petitioners’ underlying medical conditions, their direct accounts of the conditions under

which they live, and the undisputed fact that COVID-19 has spread through the Facilities

demonstrate that even under the improved protocols implemented at the Facilities, “there are

certain realities that neither [the Facilities] nor ICE can overcome.” Rafael L.O. v. Tsoukaris,

No. 20-3481, 2020 WL 1808843, at *8 (D.N.J. Apr. 9, 2020).

II.    LEGAL STANDARDS

       A.      Preliminary Injunction

       Motions for temporary and preliminary injunctive relief are governed by a four-factor test.

The movant must, as a threshold matter, establish the two “most critical” factors: likelihood of

success on the merits and irreparable harm. Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d

Cir. 2017). Under the first factor, the movant must show that “it can win on the merits.” Id. This

showing must be “significantly better than negligible but not necessarily more likely than not.” Id.

The second factor carries a slightly enhanced burden: the movant must establish that it is “more

likely than not” to suffer irreparable harm absent the requested relief. Id. If these “gateway

factors” are satisfied, the Court considers the third and fourth factors, which aim to balance the

equities by examining the potential for harm to others if relief is granted and whether the public

interest favors injunctive relief. Id. at 176, 179. The Court must then balance all four factors to

determine, in its discretion, whether the circumstances warrant injunctive relief. Id. at 179.

       B.       The “Extraordinary Circumstances Standard” for Bail

       The parties agree that the Third Circuit’s decision in Lucas v. Hadden, 790 F.2d 365 (3d

Cir. 1986) establishes that “extraordinary circumstances” are required before “bail may be granted

to a habeas petitioner prior to a ruling on the merits of the petition.” Id. at 367. Citing Johnston

v. Marsh, 227 F.2d 528 (3d Cir. 1955), the Third Circuit in Lucas noted that extraordinary




                                                15
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 16 of 29 PageID: 641



circumstances may be established where the district judge had ordered a state inmate released to

enter a hospital because the inmate was extremely ill. Id. at 366-67. The panel, however, did not

expressly limit the finding of extraordinary circumstances to situations involving a petitioner’s

poor health. Id. at 367. Like injunctive relief in general, granting bail to a habeas petitioner is an

extraordinary remedy. See Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating

that a court may only grant release pending a disposition of federal habeas claims when the

petitioner has raised “substantial constitutional claims upon which he has a high probability of

success, and . . . when extraordinary or exceptional circumstances exist which make the grant of

bail necessary to make the habeas remedy effective”) (citation omitted)); see also In re Souels, 688

F. App’x 134, 135-36 (3d Cir. 2017). Recent decisions have applied this standard to determine

whether extraordinary circumstances exist in the context of the COVID-19 pandemic to grant bail

to immigration habeas petitioners. See, e.g., Rafael L.O., 2020 WL 1808843, at *5; Coronel v.

Decker, No. 20-2472, 2020 WL 1487274, at *8 (S.D.N.Y. Mar. 27, 2020) (applying an analogous

Second Circuit standard set forth in Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001)).

III.   DISCUSSION

       The Court finds that Petitioners have met the standard for a preliminary injunction and

have likewise met the extraordinary circumstances standard for granting bail in a habeas matter.

       A.      Preliminary Injunction

               1.      Likelihood of Success on the Merits of Petitioners’ Constitutional
                       Claims

       Respondents argue that Petitioners cannot succeed on their conditions of confinement and

medical claims because such challenges are not properly brought through habeas. See Gov. Br. at

18-19, 27. Federal courts, however, including the Third Circuit, have condoned conditions of

confinement challenges through habeas. See Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir.



                                                 16
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 17 of 29 PageID: 642



2014); see also Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 242-44 (3d Cir. 2005); Ali v.

Gibson, 572 F.2d 971, 975 n.8 (3d Cir. 1978). Likewise, the Supreme Court has repeatedly left

open the question of whether detainees may challenge their confinement conditions via a petition

for a writ of habeas corpus. See Bell v. Wolfish, 441 U.S. 520, 526, n.6 (1979) (“[W]e leave to

another day the question of the propriety of using a writ of habeas corpus to obtain review of the

conditions of confinement.”); Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (“When a prisoner

is put under additional and unconstitutional restraints during his lawful custody, it is arguable that

habeas corpus will lie to remove the restraints making custody illegal.”); Ziglar v. Abbasi, 137

S.Ct. 1843, 1862-63 (2017) (explaining that the habeas remedy, if necessity required its use, would

have provided a faster and more direct route to relief for immigration detainees challenging a

detention policy than a suit for money damages, as a successful habeas petition would have

required officials to place respondents in less-restrictive conditions immediately).

          Furthermore, under 28 U.S.C. § 2241, a district court may exercise jurisdiction over a

habeas petition when the petitioner is in custody and alleges that his custody violates the

Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2241(c); Maleng v. Cook, 490

U.S. 488, 490 (1989). Petitioners in this action claim that their continued detention in their current

conditions of confinement violates due process. Accordingly, this Court finds that Petitioners may

challenge their conditions of confinement through a 28 U.S.C. § 2241 petition for writ of habeas

corpus.

          Respondents next assert that Petitioners cannot establish a likelihood of success on the

merits of their constitutional claims because they are lawfully detained pursuant to the

discretionary detention statute, which permits detention of individuals in removal proceedings




                                                 17
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 18 of 29 PageID: 643



before a final order of removal. Gov. Br. at 20-21 (citing 8 U.S.C. § 1226(a)).19 Petitioners,

however, have not asserted that they have a procedural or substantive due process right to be

released on bond pursuant to 8 U.S.C. § 1226(a); rather, they have asserted claims for violations

of their substantive due process rights, arguing that their conditions of confinement amount to

punishment under the Due Process Clause and that Respondents’ policies evince deliberate

indifference to their serious medical needs.20

         The Court first considers whether Petitioners have a likelihood of success on the merits on

their claims that their conditions of confinement at the Facilities amount to punishment. Because

Petitioners are civil detainees as opposed to prisoners who have been convicted and sentenced,

their conditions of confinement claims are analyzed under the Due Process Clause of the Fifth (or

Fourteenth) Amendment, as opposed to the Eighth Amendment. See Bell, 441 U.S. at 535-36.


19
   Indeed, the Attorney General has the discretion to either: (1) detain the person without bond; or (2) release the
person on a bond of at least $1,500.00 or on conditional parole. 8 U.S.C. § 1226(a). In making the initial bond
determination, an ICE officer must assess whether the person has “demonstrate[d]” that “release would not pose a
danger to property or persons, and that the alien is likely to appear for any future proceeding.” Id. § 236.1(c)(8). If the
ICE officer determines that release, with or without bond, is not appropriate, then the person may appeal to an IJ.
Id. §§ 236.1(d)(1), 1003.19, 1236.1(d)(1). The IJ’s decision, then, would be appealable to the Board of Immigration
Appeals. Id. §§ 1003.1(b)(7), 1003.19(f), 1003.38. If the Attorney General fails to provide a bond determination or
redetermination, the district court has the power under Section 2241 to direct an immigration court to provide it. As
discussed later in this Opinion, the evidence presented by Petitioners shows that bond hearings are not being conducted
in an expedient manner due to the COVID-19 pandemic.
20
  Respondents emphasize that they have lawfully exercised their discretionary authority to detain Petitioners during
their removal proceedings. This detention triggers a corresponding obligation under the Constitution to provide for
Petitioners’ reasonable safety and medical needs:
          [W]hen the State takes a person into its custody and holds him there against his will, the
         Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and
         general well being. . . .The rationale for this principle is simple enough: when the State by the
         affirmative exercise of its power so restrains an individual’s liberty that it renders him unable to care
         for himself, and at the same time fails to provide for his basic human needs—e.g., food, clothing,
         shelter, medical care, and reasonable safety—it transgresses the substantive limits on state action
         set by the Eighth Amendment. . . .
Helling v. McKinney, 509 U.S. 25, 32 (1993) (alterations in original and internal quotation marks omitted) (considering
the rights of convicted prisoners) (quoting DeShaney v. Winnebago Cty. Dept. of Soc. Svcs., 489 U.S. 189, 199-200
(1989)). This same rationale applies here because a detainee’s rights are “at least as great as the Eighth Amendment
protections available to a convicted prisoner.” See City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 244
(1983).




                                                           18
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 19 of 29 PageID: 644



Convicted and sentenced prisoners are protected from punishment that is “cruel and unusual,”

while pretrial and civil detainees are protected from any punishment. See Hubbard v. Taylor, 399

F.3d 150, 166-67 (3d Cir. 2005). The law in the Third Circuit is clear that civil immigration

detainees are entitled to the “same due process protections” as pretrial detainees with respect to

conditions of confinement. See E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019). An

immigration detainee can bring a claim for violation of those protections when the conditions of

confinement fall below constitutional minimums. Id.

         In Helling, the Supreme Court held that exposure to environmental tobacco smoke states

an Eighth Amendment cause of action even though the inmate was asymptomatic because the

health risk posed by involuntary exposure to second-hand smoke was “sufficiently imminent.” Id.

at 35. As relevant to Petitioners’ conditions claims, Helling also recognized that inmates are

entitled to relief under the Eighth Amendment where they prove threats to personal safety from

exposure to serious contagious diseases:

         In Hutto v. Finney, 437 U.S. 678, 682, 98 S.Ct. 2565, 2569, 57 L.Ed.2d 522 (1978),
         we noted that inmates in punitive isolation were crowded into cells and that some
         of them had infectious maladies such as hepatitis and venereal disease. This was
         one of the prison conditions for which the Eighth Amendment required a remedy,
         even though it was not alleged that the likely harm would occur immediately and
         even though the possible infection might not affect all of those exposed. We would
         think that a prison inmate also could successfully complain about demonstrably
         unsafe drinking water without waiting for an attack of dysentery. Nor can we hold
         that prison officials may be deliberately indifferent to the exposure of inmates to a
         serious, communicable disease on the ground that the complaining inmate shows
         no serious current symptoms.

Id. at 33.21



21
   Courts interpreting this language have held that inmates can state an Eighth Amendment claim for confinement with
inmates who have a serious contagious disease that is spread by airborne particles, such as tuberculosis. See Bolton
v. Goord, 992 F. Supp. 604, 628 (S.D.N.Y. 1998) (citing Helling, 509 U.S. at 33, for the proposition that “[t]he practice
of putting inmates who have serious communicable diseases together is actionable under the Eighth Amendment,” but
rejecting the petitioner’s claim because there were no cases of active tuberculosis cases among inmates since the
practice of “double celling” began).


                                                          19
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 20 of 29 PageID: 645



       Helling provides the theory for Petitioners’ conditions claim but not the legal standard.

Because Plaintiffs are immigration detainees and not convicted prisoners, the Court asks whether

the challenged conditions are reasonably related to a legitimate governmental objective. If they

are not, the Court may infer “‘that the purpose of the governmental action is punishment that may

not be constitutionally inflicted upon detainees qua detainees.’” Sharkey, 928 F.3d at 307 (quoting

Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)). A complained-of condition or deprivation

amounts to punishment if: “the disability is imposed for the purpose of punishment”—that is, there

is “an expressed intent to punish on the part of detention facility officials”; no “alternative purpose

to which [the condition or deprivation] may rationally be connected is assignable for it”; or the

condition or deprivation is “excessive in relation to the alternative purpose assigned [to it].”

See Bell, 441 U.S. at 538 (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963)).

       The Court’s “inquiry into whether given conditions constitute ‘punishment’ must consider

‘the totality of circumstances within an institution.’” Hubbard, 399 F.3d at 160 (quoting Union

Cty. Jail Inmates v. DiBuono, 713 F.2d 984, 996 (3d Cir.1983)). In Bell, for instance, the Supreme

Court held that “double-bunking” of inmates under the circumstances there did not constitute

punishment where the pretrial detainees had sufficient space for sleeping and using common areas,

and the average length of incarceration was sixty days. 441 U.S. at 541-43. Double-bunking thus

did not violate the pre-trial detainees’ due process rights. The Court cautioned, however, that

different circumstances might produce a different result: “[C]onfining a given number of people

in a given amount of space in such a manner as to cause them to endure genuine privations and

hardship over an extended period of time might raise serious questions under the Due Process

Clause as to whether those conditions amounted to punishment.” Id. at 542.




                                                  20
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 21 of 29 PageID: 646



        Addressing this question in light of the COVID-19 pandemic, in Thakker v. Doll, 2020

WL 1671563, at *8 (M.D. Pa. Mar. 31, 2020), Judge Jones reasoned that placing immigration

detainees in close proximity and in unsanitary conditions did not meet a legitimate governmental

objective.   He further explained that although preventing civil immigration detainees from

absconding, standing alone, constituted a legitimate governmental aim, this objective was deeply

weakened in light of the COVID-19 pandemic, particularly when ICE had many other options to

monitor civil detainees. Id.

       Just this week, Judge Vasquez reached a similar conclusion in Rafael L.O. There, he found

that the conditions of confinement at Essex County Correctional Facility (“ECCF”), including the

volume of ECCF detainees confined to inherently limited living and sleeping quarters, limited

access to hygiene products, shared bathroom facilities, and the transmission of COVID-19 to

detainees in custody, amounted to punishment of the Petitioners, who had underlying medical

conditions that made them vulnerable to serious complications or death if they contract the virus.

Rafael L.O., 2020 WL 1808843, at *7-8.           Judge Vasquez further determined that “[t]he

Respondents [did not] have an express intent to punish Petitioners” but found “that such intent is

not a necessary prerequisite” to a claim under Bell. Id. at *7.

       The reasoning of Thakker and Rafael L.O. apply with equal force here. The totality of the

circumstances compel a finding that the conditions of confinement at the Facilities are tantamount

to punishment and therefore unconstitutional.

       Respondents do not dispute that Petitioners are medically vulnerable such that they may

have an up to a 20% chance of death if they contract COVID-19. See Greifinger Decl. ¶ 5. These

odds are worse than a game of “‘Russian roulette.’” Coreas v. Bounds, No. 20-780, 2020 WL

1663133, at *12 (D. Md. Apr. 3, 2020) (observing the risks of death to vulnerable detainees from




                                                 21
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 22 of 29 PageID: 647



COVID-19). There has been a significant growth in confirmed or suspected cases at the Facilities

since this case was filed. See Pet. Reply Br. at 2-3, ECF No. 22 (observing that between April 1

and April 8, “the number of positive or suspected detainees and staff has nearly quadrupled” at the

Bergen County Facility, and between April 1 and April 6, “the number of positive COVID-19

cases has grown from 28 to a whopping 84 confirmed cases among detainees and staff” at the

Hudson County Facility). Tragically, two nurses and one corrections officer at the Hudson County

Facility have already died.

       Given the heightened risk of COVID-19 exposure, the CDC Guidelines have made clear

that correctional facilities must make “all possible accommodations” to prevent transmission of

infection to high-risk individuals. CDC Interim Guidance at 16, 20. But despite the laudable,

general protocols implemented generally at Bergen and Hudson County Facilities, Respondents

do not point to any specific protocols to protect medically-vulnerable people in their custody. Nor

do they contest the lack of available testing, and neither Facility indicates that it has sufficient

testing supplies. Additionally, the Facilities’ declarations confirm that they are not testing

asymptomatic individuals, even though those individuals can transmit the virus. See Ahrendt Decl.

¶¶ 9.H. & 9.I; Edwards Decl. ¶ 17. And, while they concede to cohorting those who have had a

known exposure to the virus, they do not indicate whether high-risk individuals like Petitioners

are ensured separation or adequate space from others in the cohorting environment. Thus, to the

extent Respondents have taken measures to address the pandemic within the Facilities, they have

not ensured protection for the most vulnerable people within their care.

       While Respondents have taken some proactive measures to address the crisis, and the

conditions in place at the Facilities appear to be better than those in Thakker and Rafael L.O., the

enhanced measures are still insufficient. Petitioners spend 23.5 hours a day in cramped cells that




                                                22
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 23 of 29 PageID: 648



they have to share with another person and the remaining thirty minutes out of their cells in

common areas. It is during those thirty minutes that the detainees are at high risk for COVID-19

exposure and transmission. That brief period is the only time they have each day to take showers,

make telephone calls to family members and attorneys, visit the commissary, and use recreation

areas. Coming into close contact with frequently used items and shared spaces is unavoidable.

Respondents do not state the Facilities clean and sanitize the common areas and frequently-touched

common items in-between each period during which new detainees and inmates leave their cells.

Instead, they provide that cleaning occurs at least three or four times per day. See Ahrendt Decl.

¶ 9.K; Edwards Decl. ¶¶ 11, 12.E. Accordingly, even crediting the Facilities’ increased efforts to

clean and disinfect shared spaces, Respondents cannot dispute that many, if not all, detainees use

the common areas and objects in-between cleanings and are being exposed to potentially

contaminated surfaces. Detainees also report that corrections officers’ and medical staff’s use of

gloves and masks is inconsistent and certainly not in line with the CDC’s recommendations, further

compounding their risk of exposure. See Arcia-Quijano Decl. ¶ 5; Gordillo Decl. ¶ 11; Durkin

Decl. ¶ 9.

       To make matters worse, detainees who want to do their part in curtailing the spread of

COVID-19 to themselves and others are not provided the resources to do so. Detainees are forced

to share soap or have no soap at all, see, e.g., Eisenzweig Decl. ¶ 8, and lack other basic hygiene

items like hand sanitizer. Respondents do not indicate whether and how often soap or other

hygiene products are provided to detainees. That means, when they return to their cells to begin

their next 23.5-hour period of confinement, detainees are unable to perform the most effective

measure of combatting the spread of the virus: washing and disinfecting their hands. Showering

is not an option because their only access to showers is during their brief half-hour recreational




                                                23
 Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 24 of 29 PageID: 649



period. Covering their faces with masks or hands with gloves is also not possible, unless they have

already shown signs of COVID-19, but by that time, avoiding infection is likely too late.

See Ahrendt Decl. ¶ 9.G.; Edwards ¶ 14. And, because the Facilities have not provided detainees

cleaning supplies, see, e.g., Eisenzweig Decl. ¶¶ 6-8, 10; Gordillo Decl. ¶ 11; Arcia-Quijano Decl.

¶¶ 6-8, 11-12; Durkin Decl. ¶ 9, detainees are forced to remain in cramped, dirty quarters, lest they

use their shampoo or soap, if they have any, to clean their shared cells and toilets or their laundry,

see Arcia-Quijano Decl. ¶ 8; Eisenzweig Decl. ¶ 8. But even that last-ditch effort will not eliminate

the threat of contamination from a potentially-infected roommate, who is responsible for his own

hygiene. All of these glaring gaps in the Facilities’ prevention and management protocols have

been left open and unchallenged by Respondents.

         Finally, while the Court is sympathetic to the increased burden on medical staff to attend

to each detainee’s medical needs, inadequate care aggravates the already heighted risk COVID-19

poses to vulnerable detainees.             Detainees report that they are either irregularly receiving

medications critical to treating the conditions that put them at higher risk for severe illness from

the virus, like insulin for diabetes, see Durkin Decl. ¶¶ 1,7, or not receiving those medications at

all, see Arcia-Quijano Decl. ¶ 12 (hypertension medication); Eisenzweig Decl. ¶ 11 (asthma

pump). Some indicate that, while the Facilities permit them to make daily sick calls, those calls

are often left without response for significant periods of time. See Arcia-Quijano Decl. ¶ 10;

Eisenzweig Decl. ¶ 11. The Court raises these medical care issues to highlight the extraordinary

circumstances surrounding Petitioners’ detainment during this global crisis.22



22
  Civil detainees also have a constitutional right to a prison policy ensuring adequate health care, and such claims are
governed by the deliberate indifference standard. See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 585 (3d
Cir. 2003) (holding that a reasonable jury could conclude that a governmental entity’s failure to establish a policy to
address inmates’ immediate medication needs constituted deliberate indifference); A.M. ex rel. J.M.K. v. Luzerne Cty.
Juvenile Detention Ctr., 372 F.3d 572, 585 (3d Cir. 2004) (detention center’s lack of policies to address the physical
and mental health needs of residents caused the plaintiff harm). Because the Court finds that Petitioners are likely to


                                                          24
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 25 of 29 PageID: 650



        Here, having viewed the totality of the circumstances, the Court finds that Petitioners are

likely to succeed on their claim. By failing to implement the CDC’s instructions for the most

vulnerable individuals, and by detaining those persons in a jail setting during a rapidly accelerating

COVID-19 pandemic without providing them with adequate means to follow hygiene and other

health protocols, Respondents have placed Petitioners at a substantially enhanced risk for severe

illness or death. There can be no greater punishment. Accordingly, the Court is satisfied

Petitioners have demonstrated that Respondents’ conduct amounts to punishment under the Due

Process Clause.

                 2.       Irreparable Harm

        To be entitled to a preliminary injunction, a movant must also establish that he or she is

“more likely than not” to suffer irreparable harm absent the requested relief. See Reilly, 858 F.3d

at 179. Respondents appear to argue that Petitioners cannot meet the irreparable harm requirement

because their likelihood of contracting COVID-19 is speculative. See Gov. Br. at 26, 33-36. The

Court disagrees.

        As the Supreme Court observed in Helling, “it would be odd to deny an injunction to

inmates who plainly proved an unsafe, life-threatening condition in their prison on the ground that

nothing yet had happened to them.” 509 U.S. at 33 (noting that “the Courts of Appeals have plainly

recognized that a remedy for unsafe conditions need not await a tragic event”). The Court rejects

Respondents’ argument that the risk of harm to these Petitioners is speculative.

        Petitioners, who all suffer from underlying medical conditions, may have a 20% chance of

death if they contract COVID-19 (according to preliminary data from China), and they are detained

in facilities where the virus is still spreading and where they “cannot practically adhere to social


succeed on their claim that the conditions of confinement at the Facilities amount to punishment, the Court need not
decide whether Petitioner can establish deliberate indifference to their serious medical needs.


                                                        25
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 26 of 29 PageID: 651



distancing guidelines or the adequate level of personal hygiene, that have been touted as the most

effective means to thwart the spread of the virus.” See Rafael L.O., 2020 WL 1808843, at *8. The

cases to which Respondents cite are readily distinguishable on this basis. Francisco M. v. Decker,

No. 20-2176 (D.N.J. Mar. 25, 2020), see Gov. Br. at 3, 19, 20, 34, 35, involved a detainee who

was not medically vulnerable to COVID-19, and, in an order granting expedited briefing on the

merits of his petition, the court opined that the harms he alleged, at that time, were “speculative”

when there were only two cases at the jail where he was housed. See Francisco M., No. 20-2176,

ECF No. 11 at 3-4. Similarly, Nikolic v. Decker, No. 19-6047, 2020 WL 1304398 (S.D.N.Y. Mar.

19, 2020), see Gov. Br. at 18, 19, 36, was decided before the confirmed outbreak of COVID-19 at

area jails. Moreover, in that case, the court directed Mr. Nikolic to file a new petition seeking

immediate release, which he did, and the court granted his immediate release last week. See

Nikolic, No. 20-2500 (Tr. of Oral Decision) at 18-22, Haas Decl., Ex. 2.

       Against this backdrop, Petitioners have demonstrated irreparable harm should they remain

in confinement. Rafael L.O., 2020 WL 1808843, at *8; Thakker, 2020 WL 1671563 at *7

(“[C]atastrophic results may ensue, both to Petitioners and to the communities surrounding the

Facilities.”); see also Hope v. Doll, No. 20-562 (M.D. Pa. Apr. 7, 2020) (“We cannot allow the

Petitioners before us, all at heightened risk for severe complications from COVID-19, to bear the

consequences of ICE’s inaction.”); Coronel, 2020 WL 1487274, at *8 (finding that “[d]ue to their

serious underlying medical conditions” and their placement in immigration detention, where they

are “at significantly higher risk of contracting COVID-19,” the petitioners “face a risk of severe,

irreparable harm”). The Court therefore finds that Petitioners have demonstrated irreparable harm

should they remain incarcerated at the Facilities.




                                                26
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 27 of 29 PageID: 652



                3.      Balancing of the Equities

        “Before granting an injunction, a district court must balance the relative harm to the parties,

i.e., the potential injury to the plaintiff if an injunction does not issue versus the potential injury to

the defendant if the injunction is issued.” Novartis Consumer Health, Inc. v. Johnson & Johnson-

Merch Consumer Pharm. Co., 290 F.3d 578, 596 (3d Cir. 2002) (internal citation omitted). Here,

the Court finds the potential of injury to Petitioners is high for the reasons set forth above. Notably,

the public interest also supports the release of Petitioners before they contract COVID-19 to

preserve critical medical resources and prevent further stress on the states’ and country’s already

overburdened healthcare systems. See Rafael L.O., 2020 WL 1808843, at *9.

        Respondents also have a legitimate interest in ensuring that Petitioners do not flee and in

protecting the public. As Judge Vasquez found in Rafael L.O., the Court believes that it can

address those very important interests in fashioning appropriate conditions of release for each

Petitioner. See id. In that regard, Petitioners in this matter are each discretionally detained by ICE

under 8 U.S.C. § 1226(a). Among them, they have no pending charges, and all have significant

ties to this country such that they can be safely released on reasonable conditions of supervision.

For those with the most serious criminal histories, the Court will impose the most stringent

conditions of release, including electronic monitoring.

        Fedor B. has never been criminally arrested. Ostolaza Decl. ¶¶ 4, 6. Noe C.M.’s two

criminal convictions are for driving while intoxicated and driving without a license and aggravated

driving while intoxicated and unlicensed operation. Kim Decl. ¶ 15. Santiago C.C. has been

arrested twice in the fifteen years he has lived in the United States, resulting in only one conviction

for driving while ability impaired, an infraction (a lower level offense than a misdemeanor) under

New York law. Ostolaza Decl. ¶ 11; RAP Sheet, Ex. 8. Santiago C.C. disputes the charges from




                                                   27
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 28 of 29 PageID: 653



the second arrest, involving allegations by his wife, which were fully dismissed and sealed in

January 2020. See Bond Evid., Ex. 9. Cristian A.R. has a single arrest and conviction for

attempted endangering the welfare of a child, a misdemeanor under state law, for which he

received a one-year conditional discharge sentence and no term of incarceration. See Kim Decl.

¶¶ 4-6. Finally, Alvaro N.M. is fifty-nine years old and was last arrested for a felony twenty-eight

years ago. Although his convictions involve very serious offenses, they date from the early 1990s,

and are so temporally distant that they do not subject him to mandatory immigration detention.

His only arrests in the last twenty years have been for failures to register as a sex offender in 2002

and 2007 related to the 1990s’ felony convictions, and he has registered without incident every

other year as required. See Kim Decl. ¶ 21.

       B.      Extraordinary Circumstances Justify Releasing Petitioners from Detention

       Petitioners in this matter are vulnerable to severe complications and death if they contract

COVID-19 and are incarcerated in Facilities at the epicenter of the outbreak where they cannot

practically adhere to social distancing guidelines or the adequate level of personal hygiene to stop

the spread of the virus. These facts warrant the extraordinary remedy of release on bail, and make

bail necessary, to make the habeas remedy effective. See Landano, 970 F.2d at 1239.

       The Court further notes that the current circumstances in the Varick Immigration Court

render the bond hearing, which Petitioners requested in the alternative, an insufficient remedy.

First, Respondents have made clear that they will not cooperate in the advancing of immediate

bond hearings for Petitioners. Gov. Br. at 2. But even if the Court were to order Respondents to

provide prompt bond hearings to Petitioners, the declarations of Petitioners’ counsel strongly

suggest that those bond hearings would not occur as scheduled, see Pet. Reply Br. at 21-22, and

illustrate the severe impact on the New York Immigration Court due to COVID-19, see Oshiro




                                                 28
Case 2:20-cv-03600-MCA Document 26 Filed 04/12/20 Page 29 of 29 PageID: 654



Decl. ¶¶ 30-52.    Also rendering bond hearings unlikely to occur is attorneys’ inability to

communicate with their clients, which is necessary to prepare them to testify and/or to review

documentary evidence. See, e.g., id. ¶¶ 53-55; Zacarias Decl. ¶ 10; Gordillo Decl. ¶ 12. Finally,

even if Petitioners can have bond set, the bond offices in New York City and Newark are closed,

and it is unclear where their families or friends would have to travel to post bond. See Arcia-

Quijano Decl. ¶ 17. The Court finds that COVID-19’s impact on the Varick Immigration Court,

which has resulted in delays in bond proceedings, and the closure of bond offices in New York

City and Newark, are extraordinary circumstances that weigh in favor of release under appropriate

conditions for these medically-vulnerable Petitioners.

       As to the conditions of release, the Court is satisfied that there are reasonable conditions

that can adequately protect the public and ensure the Petitioners’ appearance for future

immigration proceedings.     The specific conditions of release are set forth in the Order

accompanying this Opinion.

IV.    CONCLUSION

       For the foregoing reasons, Petitioners’ Emergency Motion for Temporary Restraining

Order, ECF No. 13, is GRANTED, and the Court orders Petitioners’ immediate release subject to

the conditions as ordered. An appropriate Order accompanies this Opinion.


 Dated: April 12, 2020                            /s Madeline Cox Arleo__________
                                                  Hon. Madeline Cox Arleo
                                                  UNITED STATES DISTRICT JUDGE




                                               29
